IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

NICHOLAS ALSTON, etc., et al.,

Plaintiffs,
vs. : Case No. 3:180v247
PHIL PLUMMER, Shen`ff of Montgomery c JUDGE WALTER H. RICE
County, Ohio, :
Defendant.

 

ENTRY SETTING IN-CHAMBERS CONFERENCE TO DISCUSS
FURTHER PROCEEDINGS IN THE CAPTIONED CAUSE

 

Having not met since the chambers conference held January l7, 2019, and, further, the
Report of the Justice Committee for the l\/Iontgomery County Jail having been delivered to the
Montgomery County Commissioners on February 26, 20l 9, and, by this date, fully digested by
all concerned (hopefully), this Court sets an in-person conference room status conference for
Thursday, June 20, 2019, at 4:00 p.m. During said conference, the Court Will invite Montgornery
County Administrator, Michael Colbert, to update those in attendance as to steps the County is
taking With regard to the Montgomery County Jail, Whether as a result of the above-referenced
Report, or otherwise Judging from the last time that Mr. Colbert appeared before our group, l

arn certain that he Would be responsive to any questions asked by any one of us in attendance.]

 

l Since the dictation of this Entry, the Sheriff and the Montgomery County Commissioners have announced some
very important news reference the jail. E, Dayton Daz'ly News (front page), April 24, 2019.

This in-person status conference is being set far enough in advance that all concerned
might be able to clear their schedules in order to be able to attend what the undersigned feels will
be a very important discussion

Plaintift’s attorney, Reern Subei, being located in Toledo, is given the option by the
Court to attend either in person or by telephone conference call. The Court would request Ms.

Subei to advise as to her preference, not later than Monday, June 17, 2019.

cas . »\Q
April 24, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record

Michael Colbert, Montgomery County Administrator, 451 W Third St, Dayton, OH 45422

John Theobald, Commission Assistant, 451 W. Third Street, 11th Floor, P.O. Box 972,
Dayton, OH 45422-1110

